Title: Nicholas P. Trist to James Madison, 28 October 1826
From: Trist, Nicholas P.
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Monticello
                                
                                Oct. 28th. --.26
                            
                        
                        Your letter found me engaged with the papers relating to Mr Jefferson’s memoir. As I could not therefore
                            immediately attend to it without pretermitting these; and as the time for communicating the report was distant enough to
                            admit of a little delay, I contented myself with sending you word, through Mrs Randolph, that it had come to hand
                            & should receive the earliest attention in my power to bestow. I was much mortified to learn last evening from Mr
                            Terrell, (who with his party arrived safe & in good time), that my message had not reached you, & that you
                            were under some anxiety respecting your letter; and I hasten to relieve it.
                        After an examination of the report of the committee of accounts to the last meeting, and of the last report
                            rendered to the Pt. & Drs. of the literary fund, I propounded to the Proctor such queries as would lead to a
                            somewhat precise knowledge of the actual state of the University, in regard to debts & buildings, as compared with
                            that made public by last year’s report. These queries and the answers, which I now communicate, show that the existing
                            debts are the consequence of certain indispensable undertakings announced in the preceding report as then under progress,
                            and with an express doubt as to the adequacy of the means to accomplish them. They will enable you, should it be deemed
                            expedient, to accompany the statement of the debt with an apologetic explanation of its origin, and view of the state of
                            completion to which it has brought the actual outlines of the institution.
                        I have not yet had an opportunity of conferring on the subject with Genl. Cocke & Mr Cabell. The
                            former is in the neighborhood, and I had fixed on yesterday for calling on him; but was kept at home by a bad cold
                            attended by considerable pain & some fever, as I am today, by rain. With Mr Cabell, the only means of
                            communication, will, I apprehend, be by letter. Among the heads, as noted by me to be embraced in the contemplated report,
                            is the following: "Suggestion of the good consequences of relieving the institution from debt: among others, the
                            probability of this measure’s enabling it to enlarge its sphere without external aid." Mr C. was present and took part in
                            the conversation both when the above was dictated to me, & when read by you. I recollect his observing that he
                            would avoid a pledge not to call for further aid.
                        As soon as I began to make up the record, it occurred that the omission of notice of the loss just
                            experienced by the institution, must have been one of accidental forgetfulness merely; & I accordingly left a
                            place for the insertion of something on the subject. The paragraph written by you is adapted to the form of caption of the
                                record; but, (as you will perceive by a glance at the report sent), to
                            accommodate it to that commonly used in the report, it will require a slight
                            alteration in the first sentence.
                        On the subject of a reprint of the enactments, no directions were given, & besides their present
                            undigested condition, there occur to me several objections to having one now made. Among the proceedings of the first days
                            of the last session, as noted by Mr Johnson, there are several amendments to former enactments introduced, the substance
                            of which however, is left blank. For these I have left spaces in the record. Several important enactments are in
                            contemplation for the next meeting. In one of those passed at the last, there is an alteration which will probably be
                            recommended by the faculty & adopted by the board.  Namely: in the additional compensation to hotel keepers for the
                            additional furnishments to be by them made. You may recollect that the amount fixed on ($50) was predicated on a
                            calculation of expenses among which was the cost of bed, furniture &c &c. This, it appears from
                            representations made to the chairman by two of the most distinguished students at the instn, very sensibly enhances the
                            cost of education there.
                        Besides the letter of the Proctor, I enclose the "heads for the report", noted at the last meeting; and some
                            notes that I made previous to addressing the questions to Mr Brockenbrough. With regard to the No of Students &c,
                            and the state of the library &c, I will obtain statements on these points, & forward them to you. These,
                            together with the determination of the measurer expected from Pha., will, I hope, enable you, in full time, to make a
                            report completely satisfactory to your own mind.
                        The party from your house found a sick one here. The whole trio, Virginia, Cornelia & myself,
                            & in the foregoing order, quite indisposed; though not at all seriously. They unite with the rest and with me, in
                            affectionate salutations to Mrs Madison & yourself; in addition to which, be pleased to accept my warmest thanks
                            for the many kind messages through Mr Terrell, and the assurance that, if we can make it practicable, nothing could give
                            us more pleasure than shortly to visit Montpellier. Yr obt Servt
                        
                            
                                Nich. P. Trist
                            
                        
                    